Citation Nr: 1527594	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to recognition as a surviving spouse for basic eligibility for VA Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to a plot or interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1972, and he died in February 2007.  The Appellant was married to the Veteran at the time of his death.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2008 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the Houston, Texas RO.

The January 2008 decisions denied the Appellant's claims for DIC benefits, burial benefits, and a plot or interment allowance, concluding that the Veteran's death was not service-connected.  However, in decisions issued in March and May 2012, the RO granted DIC and burial benefits, after determining that the Veteran's cause of death was service-connected.  

In May 2015, the Appellant testified at a hearing conducted by the undersigned Veterans Law Judge.  


REMAND

With regard to the Appellant's claim seeking recognition as the Veteran's surviving spouse for the purpose of entitlement to VA DIC benefits, the Appellant entered into a legally-recognized contractual marriage with the Veteran less than one year prior to his death; thus, her legally-recognized marriage does not render her eligible for DIC benefits.  The Appellant asserts that her period of cohabitation with the Veteran prior to her contractual marriage should be considered when calculating the length of their marriage.  

However, as the state of their cohabitation, New Jersey, does not legally recognize such "common-law" marriages, this cohabitation period can only be recognized as a "qualifying marriage" for VA purposes if the Appellant began cohabitating with the Veteran under the belief that her cohabitation constituted a legally valid form of marriage and if the Appellant and the Veteran held themselves out as husband and wife during this period.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed.Cir.2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  As the record is insufficient to determine whether the Appellant held such a belief or whether she and the Veteran held themselves out to the public as husband and wife during this pre-contractual marriage period of cohabitation, further development is required.  

With regard to the Appellant's claim seeking a plot or interment allowance, the record is unclear as to whether the Veteran was indeed interred, as his death certificate indicates that his remains were cremated but there is no indication of the final disposal site of the remains.  The only information submitted by the Appellant was with respect to funeral expenses.  Accordingly, clarification of this matter is required.  

Furthermore, the VA regulations governing plot or interment allowances were revised during the pendency of this appeal, effective July 7, 2014.  Relevant to this claim, VA removed the prior regulation 38 C.F.R. § 3.1600, and replaced it with 38 C.F.R. § 3.1707.  As the RO has not had an opportunity to consider the Appellant's claim under the revised regulations, the claim must be remanded to that end.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Appellant clarify whether she believed that her cohabitation with the Veteran, which she reports began in December 2005, constituted a legally valid form of marriage.  Additionally, ask the Appellant to submit documentation that she and the Veteran held themselves out as husband and wife during this period.  Such evidence would include documents indicating the Veteran presented her as his spouse and she presented him as her spouse (medical records, insurance forms, etc.), statements of friends and relatives, or any other documentation corroborating that she and the Veteran held themselves out to the public as man and wife prior to their legally-recognized, contractual marriage.  It is imperative that such documentation indicate that both parties presented the other as their spouse during this period.

2.  Request that the Appellant clarify whether the Veteran was indeed interred after his cremation, and if so, request that she provide documentation of her related expenses.    

3.  Then, readjudicate the issues of entitlement to recognition as the Veteran's surviving spouse for VA DIC benefits and entitlement to a plot or interment allowance, to include consideration under the current plot or interment allowance regulation, 38 C.F.R. § 3.1707.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



